Citation Nr: 9929075	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-48 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative arthritis, on a direct basis or 
secondary to posterior chest shell fragment wounds at the 
dorsal spine level, with retained metallic fragments. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1993 and 
October 1994 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

After finding that new and material evidence had been 
submitted the Board remanded this case in January 1997 for 
further development.  In the remand, the Board instructed the 
RO to adjudicate the issues of entitlement to service 
connection for shell fragment wound scars of the posterior 
chest at the level of the dorsal spine, with retained 
metallic fragments, and entitlement to service connection for 
a lumbar spine disability, to include degenerative arthritis, 
on both a direct and secondary basis. 

As a result, the Board notes that the RO granted service 
connection for shell fragment wound scars of the posterior 
chest at the level of the dorsal spine, with retained 
metallic fragments, as reflected the Reasons and Bases 
section of the February 1999 supplemental statement of the 
case.  Therefore, since the RO granted this issue, it is no 
longer on appeal.  Hence, the Board will address the 
remaining issue in this decision.

On appeal the evidence appears to present an informal claim 
of entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability, to include degenerative arthritis, on a direct 
basis or secondary to posterior chest shell fragment wounds 
at dorsal spine level, with retained metallic fragments, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability, to include degenerative arthritis, on a direct 
basis or secondary to posterior chest shell fragment wounds 
at the dorsal spine level, with retained metallic fragments, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disability, to include degenerative arthritis, on a direct 
basis, or secondary to posterior chest shell fragment wounds 
at the dorsal spine level, with retained metallic fragments.  
The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
them and there is no duty to assist him with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a) (1998).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection, must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine, the Court discussed the relationship between 
the decision made by the United States Court of Appeals for 
the Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), and the decision the Court made in Caluza.  The 
Libertine Court adopted the position that the Federal 
Circuit's Collette decision did not affect the Caluza medical 
nexus requirement.  Therefore, competent medical evidence is 
still required to show that the veteran's back disorder is 
etiologically related to service.  Libertine; Arms v. West, 
12 Vet. App. 188 (1999).  Furthermore, both direct and 
secondary service connection claims must be supported by 
medical nexus evidence to be well grounded.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998).  

The service medical records show that the veteran complained 
in June 1969 of low back pain, which he attributed to injury 
in Vietnam.  Physical examination noted a history of right 
posterior chest pain in the latissimus dorsi region.  In 
September 1969, the veteran complained of recurrent pain in 
the lumbar area when lifting heavy objects.  Physical 
examination resulted in a diagnosis of a back strain.  No 
further pertinent complaint, treatment, or finding was 
entered during the veteran's remaining active service or at 
his service separation examination.

A December 1969 letter from Ben A. Kinsman, M.D., noted 
complaints of a persistent back ache.  A pertinent diagnosis 
was not entered.

The report of VA orthopedic, neurologic, and radiographic 
examination, conducted in February 1971, disclosed no motor, 
sensory, or reflex deficits, and a full range of motion was 
present in the spine.  A chest X-ray revealed a small 
metallic foreign body in the posterior soft tissues of the 
upper abdomen at the D-12 level; a dorsal spine X-ray 
disclosed no abnormality other than the metallic foreign body 
previously mentioned; and X-ray of the lumbosacral spine 
demonstrated a metallic foreign body in the posterior 
abdominal wall to the left of the midline, with no evidence 
of bone, joint, or disc abnormality.  The diagnoses included 
scars of shell fragment wounds of the right chest and arm, 
left thigh, and both legs and ankles, all healed and 
nonsymptomatic, with retained foreign bodies; and no 
orthopedic condition of the back found on physical 
examination.

The treatment records and lumbar X-ray from the Benningfield 
Clinic, the letters from Dr. Benningfield, dated in January 
1992, May 1992, and March 1993, and the letter from Dr. 
Kalyan-Raman all relate to treatment of the veteran for 
cervical and lumbar spine injuries sustained in a 1991 motor 
vehicle accident, complicated by preexisting degenerative 
changes in both areas.  There was no indication of any 
preexisting trauma or pathology of the cervical or lumbar 
spine prior to the motor vehicle accident save the noted 
degenerative changes.  X-ray study in December 1992 revealed 
no metallic foreign bodies; and examination of the back 
revealed no low back scar.  The findings of degenerative 
changes in the cervical or lumbar spine were not linked or 
related to any inservice trauma or pathology.

A VA examination was conducted in April 1994.  The veteran 
stated that he received multiple shell fragment wounds while 
serving in Vietnam, but made no mention of a wound to the low 
back area.  He further stated that he was hospitalized at an 
Army hospital in Li Laki [sic], South Vietnam, for one year; 
alleged that he received a medical discharge from the 
service.  He made no mention of the 1991 lumbar injury 
sustained in a motor vehicle accident or of any other 
musculoskeletal injury.  On physical examination multiple 
scars were present, including a one-inch scar over the left 
lumbar area.  The veteran did not use a back support.  
Anteflexion of the trunk was to 95 degrees, and dorsiflexion 
was to 15 degrees.  There were no findings of motor, sensory, 
or reflex deficit associated with the lumbar spine.  X-ray 
examination of the lumbar spine disclosed osteopenia and a 
small area of osteosclerosis of the right sacroiliac joint 
possibly due to sacroiliitis.  The diagnoses included 
multiple shrapnel wound scars sustained in combat in service 
(1967); and low back pain, cause unknown - consider herniated 
lumbar disc.

At his personal hearing held at the RO in March 1995, the 
veteran testified, in pertinent part, that he had sustained a 
low back injury during service; that he had been treated for 
a low back disability by a chiropractor, now dead, within 
weeks of service discharge; that he attributed various 
problems to his low back injury; and that his chiropractor 
had told him that his lumbar arthritis was possibly due to 
his inservice back injury.

A May 1995 letter from F.M. Benningfield, D.C., stated that 
at no time had the veteran indicated to him that the problems 
he was experiencing were related in any way to a service 
related complaint relative to injuries sustained during the 
Vietnam conflict.  He reported that the veteran was initially 
seen in 1991, and that time he discussed having been involved 
in an accident 4 years earlier, but he provided no 
information relative to injuries sustained in Vietnam.  Dr. 
Benningfield noted that the veteran had further indicated 
that he had previously injured his low back in February or 
March 1972 or 1973 while taking a guard off a grinder; that 
in July 1991, he had reported treatment by Dr. Harrison 
relative to a low back injury incurred while lifting a cast; 
and that a December 1991 letter from Dr. Kalyan-Raman 
indicated the veteran had no significant past medical history 
relative to his neck and back.  Dr. Benningfield stated that 
while it was true that degenerative changes of the lumbar 
spine preceded the veteran's 1991 injury in a motor vehicle 
accident there was no way to determine that such were due to 
a service related incident, and that it was difficult to 
accurately determine any causal relationship.

VA outpatient treatment records from 1988 to 1995, are 
essentially negative for the issue on appeal.  No opinion 
linking a back disorder to service was noted in these 
records.

In January 1999, the veteran underwent a VA examination.  The 
examiner's impression was shrapnel wound scars to the dorsal 
thoracic spine which were asymptomatic.  The examiner also 
noted spondylosis of the lumbar spine and the thoracic spine.  
He did not feel that the spondylosis was related to his 
previous shrapnel wound injury.  He also believed that the 
degenerative arthritis of the lumbar and thoracic spine were 
not caused by his shrapnel wound injuries, nor did he believe 
that arthritis was worsened by these injuries.  

The veteran was also seen for a neurological examination in 
January 1999.  Following that study the examiner found no 
evidence for any radicular/root nerve injury secondary to the 
shrapnel, and that the shrapnel injury did not contribute or 
worsen his degenerative spine disease.

After reviewing the foregoing and all of the evidence of 
record, the Board finds that the veteran has not provided any 
competent evidence linking a current low back disorder to 
either his military service or to his service connected shell 
fragment wounds.  As noted above, evidence of a current 
disability that is medically or scientifically linked to 
service or a service connected disorder is essential in 
establishing a well-grounded claim.  Without competent 
evidence of a low back disorder that is either linked to 
service, or to his shell fragment wounds of the back, this 
claim is not well grounded.  Epps.

With respect to the veteran's own statements as to the 
etiology or cause of his disorder the Board notes that, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has not submitted a medical opinion or other competent 
evidence to show, or to support, his claim that he developed 
this disorder that is in anyway related to his period of 
service, or secondary to his shell fragment wounds, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a low back disability, including 
degenerative arthritis, on a direct basis or secondary to 
posterior chest shell fragment wounds at the dorsal spine 
level, with retained metallic fragments, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

